UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7935



LUXURIOUS X, a/k/a Timothy Lloyd,

                                              Plaintiff - Appellant,


          versus


BARTON VINCENT, Deputy General Counsel of
SCDC; JOSEPH COUNTS, Associate Warden of Tyger
River Correctional Institution; BARNEY LOYD,
Associate Warden; HERB JOHNS, Institutional
Grievance Coordinator; PAUL BREWTON, Major;
PERNELL CROMER, Captain; BILLY LAUGHTER,
Lieutenant; MIKE GREGORY, Sergeant; WILEY
BAKER, Classification Caseworker; MEMBERS OF
TYGER RIVER CORRECTIONAL INSTITUTION LOWER
YARD INSTITUTIONAL CLASSIFICATION COMMITTEE ON
AUGUST 21, 2001,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-4419-6)


Submitted: April 29, 2004                        Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Luxurious X, Appellant Pro Se. Steven Michael Pruitt, McDonald
Patrick Tinsley, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               Luxurious X appeals the district court’s order denying

his motion to reconsider the dismissal of his 42 U.S.C. § 1983

(2000)   complaint.       We    have   reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Luxurious X v. Vincent, No. CA-01-4419-6

(D.S.C. Aug. 22, 2003). We dispense with oral argument because the

facts    and   legal    contentions    are     adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 3 -